DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on November 6, 2020 for the patent application 16/054,731 originally filed on August 3, 2018. Claims 1, 4, 8, 11, 15, and 18 are amended. Claims 1-20 remain pending. The first office action of August 7, 2020 is fully incorporated by reference into this Final Office Action.

Response to Amendment
Applicant’s amendments to claims have been noted by the Examiner.  Said amendments are sufficient to overcome the 35 USC 112 rejections previously set forth in the prior office action.  As such, said 35 USC 112 rejections are herein withdrawn by the Examiner. Said amendments are also sufficient to overcome the rejections under 35 USC 102. However, a new rejections of these claims is herein applied under 35 USC 103. Also, said amendments are not sufficient to overcome the rejections previously set forth under 35 USC 101, as explained below.  As such, said rejections are herein maintained and made FINAL for reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):


Claims 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 8 and 15, recites the limitation “the IoT device.” The limitation “one or more Internet of Things (“IoT”) computing devices,” is originally introduced earlier in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the one or more IoT computing devices”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1, 8, and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 1, 8, and 15.
Claim 1, and substantially similar limitations in claims 8 and 15, recites the limitation “the determination.” The limitation is not previously introduced in respective claims 1, 8, or 15. As such, the limitation lacks antecedent basis. Therefore, claims 1, 8, and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), claim 8 is directed to “a system” (i.e. a machine), and claim 15 is directed to “a computer program product” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “recommendation of guidance instructions,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “recognizing a user performing a selected task on an item, wherein the recognizing is performed by detecting the item; providing one or more guidance instructions for assisting with performing the selected task according to identified contextual factors, wherein providing the one or more guidance instructions includes determining, once the user has commenced the selected task, that the user is unable to continue performing the selected task, and retrieving additional guidance instructions from one or more ranked sources according to the determination; and cognitively guiding the user to perform the selected task using at least one of the one or more guidance instructions and the additional guidance instructions.” 
“collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an IoT device” and “a sensor,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “recommendation of guidance instructions,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an IoT device” and “a sensor,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-7, 9-14, and 16-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 8, and 15. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al. (hereinafter Bajpai; US 2016/0372005), in view of Pau et al. (hereinafter Pau; US 2018/0322393), and in further view of Horvitz et al. (hereinafter Horvitz; US 6,262,730).
Regarding claim 1, and substantially similar limitations in claims 8 and 15, Bajpai discloses a method for intelligent recommendation of guidance instructions by a processor, comprising: 
recognizing a user performing a selected task on an item using one or more Internet of Things ("IoT") computing devices (Bajpai [0052], “the plurality of food recipes are menu of dishes provided based on the user health data 406 and the contextual parameters 408.”, recognizing user selection of a dish for preparation, or task; Bajpai [0083], “a condition is checked whether the received sensor inputs indicating the execution of each of the one or more instruction steps matches with the predefined cooking data 404 of corresponding one or more instruction steps.”, recognizing a user performing a task; Bajpai [0104], “Embodiments of the present disclosure use Internet of Things ( IoT), that is information is collected from various sensors, sources along with user's personal preferences and behaviour patterns of the user. In such a case, an accurate way of assistance can be provided using information of the IoTs.”, recognizing using one or more IoT devices); 
providing one or more guidance instructions for assisting with performing the selected task according to identified contextual factors (Bajpai [0081], “The plurality of food recipes are provided and/or displayed for selection from the user based on the user health data 406 and the contextual parameters 408 based on the user. In an embodiment, each of the extracted one or more instruction steps is provided to the audio-visual unit associated with the assistance system 100.”, instruction steps provided based on contextual parameters); and 
cognitively guiding the user to perform the selected task using at least one of the one or more guidance instructions and the additional guidance instructions (Bajpai [0081], providing guidance instruction steps to the user via the audio-visual unit to perform the cooking task).
Bajpai does not explicitly teach wherein the recognizing is performed using a sensor of the IoT device detecting the item according to a neural network operation.
However, Pau discloses wherein the recognizing is performed using a sensor of the IoT device detecting the item according to a neural network operation (Pau [0003], “A neural network can… perform processing tasks such as classification of incoming signals in order to detect an activity performed by the user”).
Pau is analogous to Bajpai, as both are drawn to the art of activity recognition. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bajpai, to include wherein the recognizing is performed using a sensor of the IoT device neural networks are good candidates for use in activity detection” (Pau [0003]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Bajpai does not explicitly teach wherein providing the one or more guidance instructions includes determining, once the user has commenced the selected task, that the user is unable to continue performing the selected task as identified by the sensor according to the neural network operation, and retrieving additional guidance instructions from one or more ranked sources according to the determination.
However, Horvitz discloses wherein providing the one or more guidance instructions includes determining, once the user has commenced the selected task, that the user is unable to continue performing the selected task as identified by the sensor according to the neural network operation, and retrieving additional guidance instructions from one or more ranked sources according to the determination (Horvitz col. 8 lines 4-30, “evidence nodes may represent user behavior exhibited while performing actions toward certain goals or experiencing difficulty”; also Horvitz col. 9 lines 16-30, “For example, the two atomic events of (1) a user selecting a bar chart and then (2) pausing to dwell on the chart for more than 10 seconds can be composed into a single modeled event that corresponds to an evidence variable in a Bayesian network. Both of these events may be combined to form a modeled event, Sel_Chart_Pause, that indicates an occurrence of a user having difficulty updating a chart with data on a spreadsheet,” determining that a user is having difficulty completing a task; also Horvitz col. 29 lines 21-46, “a second Bayesian analysis of the most relevant help topics is computed for the given program state, user profile and sequence of user actions (step 282). The next step is to output a second list of help topics in rank order by the highest probability of relevance (step 283)… The final step is to output the combined list of help topics in order of highest probability of relevance (step 285),” retrieving ranked additional guidance instructions).
in an automated manner the best actions to perform or the best information to provide users while they work” (Horvitz col. 1 lines 40-48). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, and substantially similar limitations in claims 9 and 16, Bajpai in view of Pau and Horvitz discloses that providing one or more guidance instructions further includes providing a sequence of guidance instructions retrieved from a domain knowledge, one or more online sources, a cloud computing system, a text corpus, or a combination thereof (Bajpai [0032], “The one or more sources 102 include, without limitations, servers associated to the assistance system 100, third party servers and storage of the assistance system 100. The one or more sources 102 contain one or more instruction steps which are cooking steps of at least one food recipe of at least one food item.”).
Regarding claim 3, and substantially similar limitations in claims 10 and 17, Bajpai in view of Pau and Horvitz discloses that providing one or more guidance instructions further includes providing media data from one or more online sources, a cloud computing system, or a combination thereof (Bajpai [0040], “The processor 302 is configured to extract the one or more instruction steps corresponding to the at least one food recipe being selected by the user from the one or more sources 102 i.e. from the servers 308. The processor 302 provides the extracted one or more instruction steps to the audio/visual unit of the I/O interface 300 where the one or more instruction steps are played in audio form or visual form.”).
Regarding claim 4, and substantially similar limitations in claims 11 and 18, Bajpai in view of Pau and Horvitz discloses monitoring performance of the one or more guidance instructions while performing the selected task (Bajpai [0082], “the sensor inputs are received from the one or more sensors indicating execution of each of the one or more instruction steps. In an embodiment, the sensor inputs comprises the user actions for performing each of corresponding the one or more instruction steps, the one or more cooking parameters of each of the corresponding the one or more instruction steps, and the utilization of the one or more cooking articles during each of the corresponding one or more instruction steps.”).
Regarding claim 5, and substantially similar limitations in claims 12 and 18, Bajpai in view of Pau and Horvitz discloses verifying each step of the one or more guidance instructions for assisting with performing the selected task (Bajpai Fig. 8 and [0083], “At block 806, a condition is checked whether the received sensor inputs indicating the execution of each of the one or more instruction steps matches with the predefined cooking data 404 of corresponding one or more instruction steps.”).
Regarding claim 7, and substantially similar limitations in claims 14 and 20, Bajpai in view of Pau and Horvitz discloses providing additional guidance information relating to the guidance instructions collected from a domain knowledge, one or more online sources, a cloud computing system, a text corpus, or a combination thereof for performing the selected task (Bajpai [0032], “assistance for cooking is provided in real-time and dynamically by using an assistance system. In such a way, a user who can be cook, any other person cooking the food item, is intimated with alerts if any mistake is made while cooking. Also, the user is provided with recommendations as to kind of ingredients to be used or the flame level to be maintained, quantity of ingredients to be used, or corrective measures to correct cooking techniques while cooking the food items and other related cooking measures.”, providing the user with recommendations of corrective measures is “providing additional guidance information”).
	
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai in view of Pau and Horvitz, in further view of Laurusonis et al. (hereinafter Laurusonis; US 2013/0236872).
Regarding claim 6, and substantially similar limitations in claims 13 and 19, Bajpai in view of Pau and Horvitz discloses identifying a level of difficulty by the user in performing a set of tasks associated with the one or more guidance instructions delivered via streamed media (Bajpai [0032], “the assistance for cooking is provided in real-time and dynamically by using an assistance system. In such a way, a user who can be cook, any other person cooking the food item, is intimated with alerts if any mistake is made while cooking.”, detecting mistakes is identifying a level of difficulty by the user); 
providing the user with a modified set of guidance instructions to guide the user through an enhanced level of instructions (Bajpai [0032], “the user is provided with recommendations as to kind of ingredients to be used or the flame level to be maintained, quantity of ingredients to be used, or corrective measures to correct cooking techniques while cooking the food items and other related cooking measures.”, providing the user with recommendations as to corrective measures is “providing the user with a modified set of guidance instructions”).
Bajpai in view of Pau and Horvitz does not explicitly teach pausing delivery of the streamed media for a selected period of time.
However, Laurusonis discloses pausing delivery of the streamed media for a selected period of time (Laurusonis [0109], “the circuitry 121' can be configured to output portions of the audio script 152 and can pause the output of the audio script 152 until an input is received from one or more of the sensors 232, can provide feedback including acknowledgment that an instruction has been completed correctly based on an input received from one or more of the sensors 232, and/or can provide corrective instructions based on an input received from one or more of the sensors 232,” an automatic injection training device that pauses delivery of instructional media and provides corrective instructions based on the sensed incorrect usage).
Laurusonis is analogous to Bajpai in view of Pau and Horvitz, as both are drawn to the art of instructional devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bajpai in view of Pau and Horvitz, to include pausing delivery of the streamed media for a selected period of time, as taught by Laurusonis, in order to give the user opportunity to follow corrective instructions (Laurusonis [0101]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on September 10, 2020 related to claims 1-22 are fully considered, but are not persuasive.  

Claims Rejected Under 35 U.S.C. § 112
Applicant has amended claims 4, 11, and 18 to more clearly indicate who is performing the task. The amendments are sufficient to overcome the rejection. Therefore, the 35 U.S.C. 112 rejection is withdrawn.
However, the amendments to the claims have introduced new 35 U.S.C. 112 issues, as described in the above rejections.

Claims Rejected Under 35 U.S.C. § 101
using a sensor of the IoT device detecting the item according to a neural network operation,” and that the Revised Patent Subject Matter Eligibility Guidance (2019 PEG) explicitly state that training a neural network is not a mental process, the amended claims are “expressly allowable under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG).”
The Examiner respectfully disagrees. Examiner first notes that the amended claims are not directed to training a neural network, which as the 2019 PEG points out, cannot be performed with the human mind. At best, the instant claims are directed to a sensor that uses a neural network operation to perform item detection.
Applicant further contend that “a neural network operation which performs a recognition operation, such as in the present invention, inherently includes and requires training of that neural network so that the recognition function may be accomplished by the neural network operation.”
The examiner also respectfully disagrees. Merely utilizing a neural network operation does not inherently direct the invention to the aspects of creating and training a neural network to prepare it for use, nor does the applicants’ disclosure provide any mention of training a neural network. 
Applicant further respectfully argue that, “assuming arguendo that one might construe the claims as directed toward a judicial exception, the claims are at least directed toward a practical application of the exception because the present invention utilizes a neural network and sensors to recognize tasks and objects, automatically parse data, and provide guidance/instructions without ever requiring any direct or active user input.” However, the neural network and sensors to recognize tasks and objects, automatically parse data, and provide guidance/instructions merely add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
As such, the argument is not persuasive. 


Claims Rejected Under 35 U.S.C. § 102
The applicant has amended independent claims 1, 8, and 15 with features not disclosed in the Bajpai reference. Therefore, the 35 U.S.C. 102 rejection is withdrawn. However, a new rejection of the claims under 35 U.S.C. 103 has been applied, as described in the above rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carney et al. (US 20080126168) Oilfield management system
Badr (US 2018/0336045) Determining agents for performing actions based at least in part on image data
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                                                                                                                                                                                        

/ROBERT P BULLINGTON/               Primary Examiner, Art Unit 3715